IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 183PA16-2

                                Filed 28 February 2020

THE CITY OF CHARLOTTE, A North Carolina Municipal Corporation

            v.

UNIVERSITY FINANCIAL PROPERTIES, LLC, a North Carolina Limited
Liability Company f/k/a/ University Bank Properties Limited Partnership; BANK
OF AMERICA, N.A. f/k/a NCNB National Bank of North Carolina, Tenant; and Any
Other Parties in Interest


      On discretionary review under N.C.G.S. § 7A-31 of a unanimous decision of the

Court of Appeals, 818 S.E.2d 116 (N.C. Ct. App. 2018), reversing an order entered on

29 September 2016 by Judge Daniel A. Kuehnert in Superior Court, Mecklenburg

County. Heard in the Supreme Court on 1 October 2019 in session in the Randolph

County 1909 Historic County Courthouse in the City of Asheboro pursuant to section

18B.8 of Session Law 2017-57.

      Parker Poe Adams & Bernstein LLP, by Charles C. Meeker and DeWitt F.
      McCarley, for plaintiff-appellant.

      Johnston, Allison & Hord, P.A., by R. Susanne Todd, Martin L. White, and
      David V. Brennan, for defendant-appellee.


      PER CURIAM.


      Justice DAVIS did not participate in the consideration or decision of this case.

The remaining members of the Court are equally divided, with three members voting

to affirm and three members voting to reverse the decision of the Court of Appeals.
                    CITY OF CHARLOTTE V. UNIV. FIN. PROPERTIES

                                Opinion of the Court

Accordingly, the decision of the Court of Appeals is left undisturbed and stands

without precedential value. See Piro v. McKeever, 369 N.C. 291, 291, 794 S.E.2d 501,

501 (2016) (per curiam) (affirming a Court of Appeals opinion without precedential

value by an equally divided vote).

      AFFIRMED.




                                         2